WOODALL, Justice.
Sedina Lashay Bryant was convicted of unlawful possession of a controlled substance (i.e., cocaine), a violation of § 13A-12-212(a), Ala. Code 1975. The Court of Criminal Appeals affirmed the judgment of the trial court in an unpublished memorandum. Bryant v. State, (No. CR-00-1272, January 25, 2002) 854 So.2d 1215 (Ala.Crim.App.2002)(table). The Court of Criminal Appeals overruled Bryant’s application for rehearing on February 22, 2002, the same day this Court released its opinion in Ex parte Moffitt, 844 So.2d 531 (Ala.2002). We granted Bryant’s petition for certiorari review, because the Court of Criminal Appeals’ opinion conflicts with this Court’s decision in Moffitt. We reverse and remand.
Kenneth Edward Moffitt and Bryant were both convicted of unlawful possession of cocaine arising out of the same circumstances. An officer discovered and seized the cocaine pursuant to a warrantless entry into an apartment shared by Moffitt and Bryant. The facts surrounding the officer’s warrantless entry into the apartment were stated in Moffitt; we will not repeat them. In Moffitt, we held that the warrantless entry was unlawful because, “[a]fter reviewing the undisputed facts, we conclude[d] that the State did not carry its burden to show the existence of probable cause.” Moffitt, 844 So.2d at 534. Therefore, we held that the trial court had erred in denying Moffitt’s motion to suppress the evidence of the cocaine, and that the Court of Criminal Appeals had erred in affirming the trial court’s judgment.
Bryant filed a motion to suppress the same cocaine evidence, which, she argued, was seized pursuant to an illegal warrant-less entry into her apartment. For the same reasons expressed in Moffitt, we must conclude that the trial court erred in denying Bryant’s motion to suppress the cocaine evidence, and that, therefore, the Court of Criminal Appeals erred in affirming the trial court’s judgment. The judgment of the Court of Criminal Appeals is reversed, and this case is remanded for an order or proceedings consistent with this opinion.
REVERSED AND REMANDED.
HOUSTON, SEE, LYONS, JOHNSTONE, and HARWOOD, JJ., concur.
MOORE, C.J., and BROWN and STUART, JJ., dissent.